PER CURIAM.
The decree that is appealed from adjudged that claims 2, 4, and 6 of patent No. 508,637, issued on November 14, 1893, to Reist, for improvement of means for ventilating armature cores, were valid and infringed. An exposition of these claims and of the prior art is found in Bullock Electric Mfg. Co. v. General Electric Co., 149 Fed. 409, 79 C. C. A. 229, wherein the Court of Appeals for the Sixth Circuit declared the patent void for want of invention. Complainant is entitled to our independent judgment, based on a study of the record now before us. That judgment, founded on a consideration of the same prior art that was shown in the Bullock Case, is that the claims in suit are void for want of invention. We have considered the rebuttal testimony which, it is claimed, was not included in the Bullock record. Even if appellee’s commercial success with a ventilated armature core was due to Reist’s teachings, rather than to the skill of appellee’s mechanics in working out indispensable features that were not disclosed by Reist, that fact “would only be influential in resolving a doubt — it would not also serve to inject a doubt into an otherwise clear case.”
The decree is reversed, with the direction to dismiss the bill for want of equity.